no. INH07Q-IO

                                                              IN THE TEXAS COURT
   U petJti
         TIONER


VS.                                                 §         OF
                                                    §
THE STATE OF TEXAS,                                 §
      RESPONDENT                                    §         CRIMINAL APPEALS

                      MOTION FOR EXTENSION OF TIME TO FILE PDR

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:
       Comes now,        CcyW^WIcxX                      1, Petitioner, and files this motion for an
extension of sixty- (60) days in which to file a Petition for Discretionary Review. In support of this
motion, Petitioner shows the Court the following:
                                                   I.

       The Petitioner was convicted in the |) - l-^ ' OC)?>(n ?> ~GL •
The case was affirmed on KKa»fc)r\ VA , 7.0\5             •
                                                  II.

       The present deadline for filing the Petition for Discretionary Review is /Wi\ 3, 2<3/S^
The Petitioner has not requested any extension prior to this request.
                                                  III.

       Petitioner's request for an extension is based upon the following facts: Petitioner was not
informed of the decision of the Court of Appeals in affirming his case until MOrcla ^,1^15 •
Since that time Petitioner has been attempting to gain legal representation in this matter.          His
attorney on the appeal, ~0brr\eS XktftfAflT TV.                , has informed Petitioner that he will not
represent himon the Petition for Discretionary Review.


        RECEIVED IN
  COURT OF CRIMINAL APPEALS                                                             FILED IN
                                                                             COURT OF CRIMINAL APPEALS
          APR 13 2015
                                                                                      APR 14 2015
      Abel Acosta, Cterk                                                           Abel Acosta, Clerk
      WHEREFORE, Petitioner prays this Court grant this motion and extend the deadline for
filing the Petition for Discretionary Review in Cause No. HM-lClO ~ tO                  to



                                            Respectfully submitted,



                                            Petitioner Pro'
                                            TDCJ# 12922 5-9
                                            Texas Department of Criminal Justice
                                   CERTIFICATE OF SERVICE

       I, CrO/ 'SzAh'^lOcK            do hereby certify that atrue and correct copy of the above and
foregoing Motion for Extension of Time to File a Petition for Discretionary Review, has been
forwarded by United States Mail, postage prepaid, first class, to the State Prosecuting Attorney,
P. O. Box 12405, Austin, TX 78711, and the District Attorney for f^NlrTrT                     County,
Texas on the 2TT      day of    VAft&.GlV                , 20 tS
                                       Date: 3~V~ IS




Ms. Louise Pearson, Clerk
Court of Criminal Appeals
PO Box 12308
Austin, TX 78711

Dear Ms. Pearson:


       Enclosed please find my pro se Petitioner's Motion for Extension of Time to File a Petition
for Discretionary Review. Please file this Motion with the papers of this case and bring it to the
attention of the Court.


        Please date-stamp this letter and return it to me at my address shown below.

        I also request that you notify me of the Court's ruling on my Motion.

                                                      Sincerely,

           RECEIVED IN
   COURT OF CRIMINAL APPEALS
            APR 13 2015
                                                        loJw'&.
                                                       Petitioner Pro'Se
                                                      TDCJ# W2259
                                                      Texas Department of Criminal Justice
                                                      Unit: Cd£                         J3?
                           i-V       o




          .rvi
                          S4 5
                               \£4
                         •<3     ^
                                 W

                          ^^
                         c£



                                         in
                                         i   •
                                         ••*
                                          li":
                                         (I)


                                         CM
                                         O
                                         ]-•
                                         i.fi




p-

oo



     3T          o
     V)
%                    o

                 o


.Ft!             on




      ^